Exhibit 10.1

 

ADOLOR CORPORATION

INCENTIVE COMPENSATION PLAN

 

Purpose

 

This plan is designed to provide Adolor employees with an incentive to achieve
the Company’s annual corporate objectives.

 

Corporate Objectives

 

Major objectives for each year will be established by the Board of Directors.

 

Evaluation of Corporate Performance

 

The Compensation Committee will evaluate corporate performance against each
objective as follows:

 

Description of Performance

--------------------------------------------------------------------------------

   Performance Rating


--------------------------------------------------------------------------------

Made some progress, but did not achieve objective

   0 to 94%

Achieved objective

   95% to 105%

Exceeded objective

   106% to 150%

Outstanding achievement

   151% to 200%

 

Overall Corporate Rating and Bonus Pool

 

A weighted corporate rating will be determined by multiplying each goal’s
weighting by each goal’s performance rating.

 

Determination of the Bonus Pool

 

The Compensation Committee will determine the bonus pool. The bonus pool will be
based upon the overall corporate rating multiplied by the salaries of bonus
eligible employees multiplied by their individual bonus targets.

 

Bonus Pool Allocation

 

The Compensation Committee shall annually review and approve bonus awards for
the CEO and his executive direct reports. The CEO will review and approve the
bonus pool allocation for all other employees by department based upon the
achievement of overall corporate performance and the contribution of each group
to the corporate objectives.

 

Determination of Individual Bonuses

 

Each employee has individual goals for each year. These relate directly to the
Corporate goals. Individual bonuses will be based on the overall corporate
rating, the achievement of each objective, individual performance for both teams
and departments, and bonus eligibility. Each of these factors will impact any
bonus awards. The Compensation Committee may also consider individual
discretionary bonus payments for exceptional individual performance.

 

Criteria

 

• Bonus payments if awarded will be distributed in January of the subsequent
year.

 

• Employees must be actively employed on the day the bonus payout is distributed
in order to receive that bonus payout.

 

• If an employee is eligible to receive a bonus and is on an approved leave of
absence at the day the bonus payout is distributed, the employee will receive
their bonus upon their return to active status.



--------------------------------------------------------------------------------

ADOLOR CORPORATION

INCENTIVE COMPENSATION PLAN

 

• New hires are eligible for the Incentive Program after completion of 90 days
of employment, and bonus payments will be prorated for the year’s length of
service.

 

• Employees must have attended all mandatory training and acknowledged
compliance with all policies and required SOPs in order to receive the bonus
payout.

 

• Managers must have completed mid-year and annual performance reviews for all
of their employees in order to receive the bonus payout.

 

• Bonus eligibility will be prorated for any time during the year that an
employee is on a Performance Improvement Plan or under any formal disciplinary
action. In addition, an employee will be ineligible to receive a bonus if they
are on a Performance Improvement Plan or under any formal disciplinary action at
the time of the bonus payout.

 

• Adolor reserves the right to modify this plan at any time.

 

Adopted by Board of Directors January 6, 2005.

 

         